Citation Nr: 1146684	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-10 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.	Entitlement to a compensable evaluation for pulmonary histoplasmosis.

2.	Entitlement to a compensable evaluation for residuals of a ganglion cyst excision of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1959 to July 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which continued noncompensable evaluations of the disabilities at issue.

The issue of entitlement to a compensable evaluation for pulmonary histoplasmosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has a residual scar on the anterior area of the left wrist that measures approximately 2 centimeters by .5 millimeters.  There is some evidence of a tender surgical scar, but no evidence of adherence to the underlying tissue, ulceration, breakdown of the skin or additional functional limitation to the left wrist resulting from the residual scar. 


CONCLUSION OF LAW

The criteria for a 10 percent rating for residuals of a left wrist ganglion cyst excision have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is granting entitlement to a compensable evaluation for residuals of a left wrist ganglion cyst excision, the entire benefit sought on appeal, in essence, has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that he is entitled to an initial compensable evaluation for his left wrist ganglion cyst excision residuals.  It is also requested that the Veteran be provided the benefit of doubt.

Initially, the Board notes that 38 C.F.R. § 4.118 was amended during the pendency of this appeal.  73 Fed. Reg. 54,708- 54,712 (October 23, 2008).  However, the Board observes the amended criteria are only applicable to "applications for benefits received by VA on or after October 23, 2008."  Id. at 54,708.  Thus, there is no impact on the Veteran's current claim for benefits, which was received by VA in July 2006.

The Veteran's disability has been rated as zero percent disabling under Diagnostic Code 7805.  Under this section, scars are rated on limitation of function of the affected part.  

The Veteran was given a VA examination in January 2007.  He reported the excision of a ganglion cyst on his left wrist while in-service.  He also indicated he began experiencing problems in his left wrist approximately 15 to 20 years earlier, or 1987.  The examiner found a barely visible 1 centimeter well-healed moderately tender surgical scar on the Veteran's left wrist; and slight to moderately decreased grip strength.  Range of motion of the wrist was within normal limits and unchanged by repetition or limited by pain.  The scar was not depressed and was without inflammation or keloid formation.

The Veteran was afforded more recent VA scars and peripheral nerves examinations in August 2009.  The scars examiner noted no disfigurement of the wrist scar, but a very faint 2 centimeter x .5 millimeter scar.  There was no pain in the scar itself and no breakdown of the skin.  The scar was superficial with no edema or keloid formation, as well as no underlying tissue loss.  It was not elevated or depressed, not atrophic, and not shiny or scaly.  The scar also did not limit the Veteran's range of motion.  

With regard to the rating criteria for scars, Diagnostic Code 7800 pertains to scars located on the head, face, or neck.  38 C.F.R. § 4.118 (2007).  Diagnostic Code 7801 provided ratings for scars, other than on the head, face, or neck, that are deep or that cause limited motion and cover an area of at least 6 square inches.  Under Diagnostic Code 7802, a maximum 10 percent evaluation is warranted where a scar covers an area or area of 144 square inches (929 square centimeters).  Id.

Also potentially applicable to the Veteran's claim is Diagnostic Code 7803, pertaining to scars which are superficial and unstable.  Id.  A superficial scar is one not associated with underlying soft tissue damage.  Id.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A maximum of 10 percent is warranted if the scar is superficial and unstable.  Id.

However, based on the 2007 and 2009 VA examinations the Veteran's scar is not located on his head, face or neck, is not deep and does not cause limitation of motion.  The scar also does not measure at least 6 square inches.  As such, Diagnostic Codes 7800-7803 are not for application.

The Board has also considered Diagnostic Code 7804 which relates to scars which are superficial and painful on examination.  Under Diagnostic Code 7804, 10 percent is the maximum percentage which can be granted.  Id.  

The August 2007 VA examiner reported some tenderness over the left wrist surgical scar.  However, in 2009 there was no pain noted on the scar itself although the examiner noted the Veteran's complaints of a painful wrist and other symptoms which the nerves examiner attributed to a nonservice-connected carpal tunnel syndrome, as discussed further below.  Although at the Veteran's most recent VA examination in August 2009 there was no evidence his scar was painful, at the previous August 2007 VA examination the examiner reported a tender surgical scar.  

The Board observes that the Veteran, as a layperson, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, the Veteran is competent to report symptoms of pain, and whether his scar is painful to touch.  As such, the Board finds that he should be awarded a 10 percent evaluation, the maximum available, for a painful scar under Diagnostic Code 7804.

With regard to a higher rating for limitation of function, according to Diagnostic Code 7805, in effect prior to October 2008, other scars are to be evaluated based on the limitation of function of the affected body part.  As discussed below, the Board finds no competent evidence of record that the Veteran's left wrist ganglion cyst excision residuals are causing any limitation of function which could warrant a compensable evaluation.  

The Board notes at his January 2007 VA examination the Veteran reported trouble with his left grip, as well as constant left wrist pain.  He also reported flare ups of pain which were a 10/10 in severity.  The examiner noted the Veteran wore a left wrist band.  The Veteran's left wrist range of motion testing was within normal limits, although it was noted he had a slight to moderately decreased left grip and tenderness over the surgical scar. 
 
As noted, the Veteran was also afforded a VA peripheral nerves examination in August 2009.  At this examination the Veteran reported he had suffered from pain in his left forearm and hand since the in-service surgery in 1963.  The Veteran noted the pain in his arm got worse with the use of a cane, but was alleviated with pain medication.  He also reported weakness, fatigue, and functional loss in his left hand.  

The examiner found there was paresthesias in the radial aspect of his hand with weakness and a positive Tinel sign.  The examiner diagnosed the Veteran with carpal tunnel syndrome, but an EMG for further diagnosis was refused by the Veteran.  The examiner's opinion was that the carpal tunnel syndrome was less likely as not secondary to the ganglion cyst that was removed in-service.

As such, the Board notes there is no competent evidence of record that the Veteran's residuals of a left wrist ganglion cyst excision are causing functional loss of the left wrist which could warrant a higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5214-5215 (2011).  Although the Veteran has been diagnosed with carpal tunnel syndrome of the left wrist and the evidence shows decreased grip strength, paresthesias with weakness, and a positive Tinel sign, these symptoms have not been related to service or to the Veteran's ganglion cyst residuals.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011).

The Board finds the Veteran should be awarded the maximum rating available, 10 percent for residuals of a left wrist ganglion cyst excision manifested by a tender surgical scar.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 4.118, Diagnostic Code 7804.


Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for this disability show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations, or any, for the residuals of his left wrist ganglion cyst excision.  There is also no evidence of marked interference with employment due to his left wrist disability.  

The Veteran has indicated that the residuals of his left wrist ganglion cyst excision are shown by a painful scar with no evidence of adherence to the underlying tissue, ulceration, or breakdown of the skin.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to a compensable evaluation of 10 percent, but no more, for residuals of a left wrist ganglion cyst excision is granted, subject to the laws and regulations governing monetary awards.  


REMAND

The Veteran contends that he is entitled to a compensable evaluation for his service-connected pulmonary histoplasmosis.  

For increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).
The Board observes that the Veteran was last given a VA examination in August 2009.  In the July 2011 Informal Hearing Presentation, the Veteran's representative stated that the Veteran's disability had worsened since the last VA examination.  As such, the Board finds that a new VA examination is warranted.  See 38 C.F.R. § 3.159; see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

The Board further notes that the most recent VA treatment records in the claims file are from August 2009.  On remand, the RO should make efforts to obtain all outstanding relevant treatment records at any VA treatment facility from August 2009 through the present.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's outstanding relevant VA treatment records for the period from August 2009 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	Schedule the Veteran for an examination in order to determine the current level of severity of his service-connected pulmonary histoplasmosis.  The claims folder and a copy of this REMAND must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  All necessary tests should be performed.  In addition to other results, the examiner should state whether the Veteran suffers from chronic pulmonary mycosis with minimal symptoms such as occasional minor hemoptysis or productive cough, or which requires suppressive therapy.

The examiner should also provide an opinion concerning the impact of the Veteran's pulmonary histoplasmosis on his ability to work.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.  

3.	After the above development is completed and any other development that may be warranted, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


